     Case 1:20-cv-00979-DAD-SKO Document 7 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EUGENIO MENDOZA,                                  No. 1: 20-cv-00979-NONE-SKO (HC)
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS
13           v.                                        PETITION FOR WRIT OF HABEAS
                                                       CORPUS, DIRECTING THE CLERK OF
14   CDCR,                                             COURT TO ASSIGN A DISTRICT JUDGE
                                                       AND CLOSE CASE, AND DECLINING TO
15                      Respondent.                    ISSUE A CERTIFICATE OF
                                                       APPEALABILITY
16
                                                       (Doc. No. 5)
17

18           Petitioner Eugenio Mendoza, a state prisoner proceeding in propria persona and in forma
19   pauperis, has petitioned the court for writ of habeas corpus pursuant to 28 U.S.C. § 2254.
20   Petitioner is serving a four-year state prison sentence after being convicted for making terrorist
21   threats and is seeking federal habeas relief awarding him 33% in time credits against his sentence
22   that he claims he has earned. (Doc. Nos. 1 at 3; 5 at 1, 3.) On July 16, 2020, the assigned
23   magistrate judge found that petitioner had failed to exhaust his claim by presenting it first to the
24   highest state court as required by 28 U.S.C. § 2254(b)(1) and, also, that petitioner had failed to
25   name a state officer holding him in custody. (Doc. No. 5 at 2–4.) Based on these findings, the
26   magistrate judge recommended that the petition be dismissed without prejudice. (Id. at 5.)
27   Although the magistrate judge granted petitioner twenty-one (21) days to file objections to the
28
                                                       1
     Case 1:20-cv-00979-DAD-SKO Document 7 Filed 09/08/20 Page 2 of 2

 1   findings and recommendations (id.), petitioner has not done so.

 2          Having reviewed the pending findings and recommendations de novo pursuant to 28
 3   U.S.C. § 636 (b)(1)(C), the court finds that the magistrate judge’s findings and recommendations
 4   are supported by the record and proper analysis.
 5          In addition, the court must consider whether to issue a certificate of appealability. When a
 6   court dismisses a petition for a writ of habeas corpus, it may only issue a certificate of
 7   appealability when “the applicant has made a substantial showing of the denial of a constitutional
 8   right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that
 9   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have
10   been resolved in a different manner or that the issues presented were ‘adequate to deserve
11   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting
12   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In the present case, petitioner has not made the
13   required substantial showing. The court is not persuaded that reasonable jurists would find the
14   court’s determination that petitioner is not entitled to federal habeas corpus relief wrong or
15   debatable, or that they would conclude petitioner deserves encouragement to proceed further.
16   The court therefore declines to issue a certificate of appealability.
17          Accordingly, the court orders as follows:
18          1.      The findings and recommendations, filed on July 16, 2020 (Doc. No. 5), are
19                  ADOPTED in full;
20          2.      The petition for writ of habeas corpus is DISMISSED WITHOUT PREJUDICE;
21          3.      The court DECLINES to issue a certificate of appealability; and
22          4.      The Clerk of Court is DIRECTED to assign a district judge to this case for the
23                  purpose of closing the case and then to close the case.
24   IT IS SO ORDERED.
25
        Dated:     September 8, 2020
26                                                          UNITED STATES DISTRICT JUDGE
27

28
                                                        2
